Dewey, J.
In the opinion of the court, the liability here sought to be fixed upon the defendant was not that of a promise to pay the debt of another; and the objection that it was not in writing cannot avail.
Nor was there a want of consideration for the promise. A legal consideration may as well arise from a damage to the promisee, or any forbearance to enforce his rights, as from a benefit to the promisor. The case discloses a sale to a supposed agent on the credit of the defendant. The evidence shows a recognition by the defendant of such sale on his credit and an adoption thereof. The defendant and Savage were thus permitted to have and enjoy all the rights in the same that would have attached to an original purchase by the defendant. We are of opinion that, under the circumstances disclosed by the evidence, if the defendant, with full knowledge of all the facts, on presentation of the bill in which this lumber was charged to him as the original vendee, expressly promised orally to pay for the same, it would be an adoption of or consent to the charge against himself as vendee, and he would be liable therefor.
There is no ground for the position taken by the defendant, that this promise to pay for the lumber was a conditional one. •The conditional offer was solely with reference to immediate *162payment, and did not affect the unqualified promise to assume the contract and liability for the lumber sold.

Exceptions overruled.